                                          Case 5:15-cv-02543-BLF Document 399 Filed 06/06/19 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     TESSERA, INC.,                                   Case No. 15-cv-02543-BLF
                                   8                   Plaintiff,
                                                                                          ORDER RE THE PARTIES’
                                   9             v.                                       ADMINISTRATIVE MOTIONS TO
                                                                                          SEAL
                                  10     TOSHIBA CORPORATION,
                                                                                          [Re: ECF 317, 376, 377]
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          For administrative motions to seal, the undersigned’s current Standing Order re Civil Cases
                                  14   requires submission of a proposed order that includes a four-column chart containing certain
                                  15   specified content. See Standing Order re Civil Cases § V; see also Civil Local Rule 79-5(d)(B).
                                  16   The parties are hereby DIRECTED to submit updated proposed orders to the sealing motions at
                                  17   ECF 317, 376, and 377 that comply with the undersigned’s current Standing Order re Civil Cases
                                  18   and Civil Local Rule 79-5. These updated proposed orders are due no later than June 21, 2019.
                                  19          Proposed orders submitted with any future motions to seal shall likewise comply with the
                                  20   undersigned’s current Standing Order re Civil Cases and Civil Local Rule 79-5.
                                  21

                                  22          IT IS SO ORDERED.
                                  23   Dated: June 6, 2019
                                  24                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28
